               Case 1:20-cr-00038-PKC Document 45
                                               44 Filed 02/05/21
                                                        02/04/21 Page 1 of 1

                                             LAW OFFICES OF
                                      STEPHEN TURANO
                                                  ______

                                           sturano@turanolaw.com

 275 MADISON AVENUE                                                                            60 PARK PLACE
 35TH FLOOR                                                                                          SUITE 703
 NEW YORK, NY 10016                                                                          NEWARK, NJ 07102
        _____                                                                                      ______

 TEL (917) 974-1781                                                                           TEL (973) 648-6777
 FAX (212) 208-2981                                                                           FAX (212) 208-2981
                                                                                                    ______

                                                                                   REPLY TO NEW JERSEY OFFICE


                                           February 4, 2021

By ECF                                   Sentencing is adjourned from February 24, 2021 to
The Honorable P. Kevin Castel            April 28, 2021 at 2:00 p.m. in Courtroom 11D.
United States District Judge             SO ORDERED.
Southern District of New York            Dated: 2/5/2021
500 Pearl Street
New York, NY 1007

                 Re:   United States v. Olaife Orikogbo
                       Case No. 20 Cr. 38 (PKC)

Dear Judge Castel:

         I request an additional 45-day adjournment of the sentencing date for my client, Olaife
Orikogbo. Mr. Orikogbo and I would prefer to proceed in person but are uncomfortable to do so
at this time. The Government, by AUSA Timothy Capozzi, consents to this adjournment
application.



                                                              Respectfully,

                                                              /s/ Stephen Turano
                                                              Stephen Turano


cc: Timothy Capozzi, AUSA
